Citation Nr: 1638304	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-15 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), depression, and anxiety.

2.  Entitlement to service connection for a disorder manifested by fatigue, claimed as an undiagnosed illness resulting from service in the Persian Gulf War.

3.  Entitlement to an initial rating in excess of 10 percent for pseudofolliculitis barbae.

4.  Entitlement to nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the VA Regional Office in St. Louis, Missouri in November 2010 and January 2012.

The Veteran testified before a Veterans Law Judge in July 2014.  A transcript of that hearing is of record.

In April 2016, the Board remanded the appeal to, inter alia; provide the Veteran with another hearing because the Veterans Law Judge who conducted the July 2014 hearing had retired.

In June 2016, the Veteran was provided the opportunity for a new hearing, which took place in June 2016 before the undersigned.  A transcript of that hearing is also of record.  

The issues of service connection for a psychiatric disorder and for a fatigue disorder, as well as the pension issue are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's pseudofolliculitis barbae has been manifested by 3 characteristics of disfigurement; superficial acne and nonlinear facial and neck scarring that is 5 or more inches (13 or more centimeters) in length; at least one-quarter inch (0.6 centimeter) wide at the widest part, and hyperpigmented in an area exceeding six square inches (39 square centimeters).  


CONCLUSION OF LAW

The criteria for the assignment of an initial 30 percent disability rating, for the service-connected pseudofolliculitis barbae have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7899-7828 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claim for an increased rating for pseudofolliculitis barbae arose from disagreement with the initial disability rating that was assigned following the grant of service connection.  Once service connection is granted the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With respect to the duty to assist in this case, the Veteran's service and post-service, and VA treatment records have been obtained and associated with the claims file as have various written statements.  The Veteran was also provided with VA examinations in December 2011, November 2013, and December 2014 which, collectively, describe his pseudofolliculitis barbae in sufficient detail to adequately inform the Board's judgement.

Finally, the Veteran was afforded an opportunity to testify at a Board hearing before another Veterans Law Judge (VLJ) in July 2014 and the undersigned VLJ June 2016 (as noted below), who each noted the current appellate issue at the beginning of the hearing and asked questions to clarify the Veteran's contentions and treatment history.  The Veteran provided testimony in support his claim and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

In December 2014 and April 2016, the Board remanded the appeal for further development.  Pertinent to the issue decided herein, the Board ordered the AOJ to obtain outstanding treatment records, provide him with a VA examination, and schedule another Board hearing, which obligations were accomplished.  

Based on the foregoing, VA has satisfied its duties to notify and assist under the governing law and regulations.  



II. Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015). 

While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, assignment of staged ratings is warranted.

Service connection for pseudofolliculitis barbae was granted by the RO in a January 2012 rating decision with an initial noncompensable rating, effective October 19, 2010.  Then, in a January 2014 rating decision, the AOJ increased the Veteran's initial rating for this disability to 10 percent, effective October 19, 2010.  The Veteran's pseudofolliculitis barbae has been rated under Diagnostic Codes (DC) 7899-7828.  Hyphenated diagnostic codes, such as the ones utilized here, are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).

Under Diagnostic Code 7828, deep acne (deep inflames nodules and pus-filled cysts) affecting 40 percent or more of the face and neck will be rated as 30 percent disabling.  Deep acne (deep inflames nodules and pus-filled cysts) affecting less than 40 percent of the face and neck; or, deep acne other than on the face and neck will be rated as 10 percent disabling.  Superficial acne (comedones, papules, pustules, superficial cysts) of any extent will be rated as 0 percent disabling.  Acne may also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118, DC 7828.

Under DC 7800, the ratings are applied to burn scars, scars due to other causes, or disfigurement of the head, face, or neck.  See 38 C.F.R. § 4.118 (2015).  

Note (1) to DC 7800 identifies 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, as follows:

Scar is 5 or more inches (13 or more cm.) in length.  Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.  Surface contour of scar is elevated or depressed on palpation.  Scar is adherent to underlying tissue.  Skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).  Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Under DC 7800, a 10 percent rating is assigned for one characteristic of disfigurement.  A 30 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.

Note (4) to DC 7800 instructs the rater to separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply § 4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code. 

Note (5) to DC 7800 indicates that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.

Medical treatment records associated with the claims file are silent for any complaints of or treatment for pseudofolliculitis barbae.

In December 2011, the Veteran underwent VA general medical examination.  The Veteran reported that he had developed a rash due to shaving in service.  The examiner noted that the Veteran's pseudofolliculitis barbae caused scarring of the face, noting multiple, small, flesh-colored pits along the beard area from severe pustules present during service which resulted in residual scarring.  The examiner noted that the Veteran's scars are not grossly disfiguring but are visible upon close inspection of the cheeks and neck.  Such scarring was determined to affect less than 5 percent of his total body area and less than 20 percent of his total exposed body area.  The examiner further noted that the Veteran's conditions restricts him to shaving just once a week with a topical powder or cream called Magic Shave which functions as a depilatory cream, explaining that the Veteran does not use any type of electric or manual shaver or razor which would cause a flare up of his condition.  No other skin conditions or treatments were noted on examination, and the examiner determined that the Veteran's condition did not impact his ability to work.

In November 2013, the Veteran underwent VA examination for his pseudofolliculitis barbae.  The examiner diagnosed the Veteran with acne and pseudofolliculitis barbae.  The Veteran reported that he is unable to use a razor and he has bumps and scars on his face and neck, which he treats with Magic Shave.  Physical examination showed that the Veteran had superficial acne affecting less than 40 percent of his face and neck and that he had scarring on his face and neck comprised of three areas of non-linear scarring measuring 7 x 14 centimeters on the left side of his face, 7 x 14 centimeters on the right side of his face, and 20 x 8 centimeters on his neck.  No elevation, depression, adherence to underlying tissue, or missing underlying soft tissue were noted in these scars, and there was no gross distortion or asymmetry of facial features or visible or palpable tissue loss of the head, face, or neck.  However, the examiner found that all facial and neck scarring had hyperpigmentation affecting 356 square centimeters of his face and neck.  No other skin conditions or treatments were noted on examination, and the examiner determined that the Veteran's condition did not impact his ability to work.

During the July 2014 Board hearing, the Veteran testified that his pseudofolliculitis barbae itches for about three or four days after shaving, and that he shaves about once weekly.  He stated that this condition results in pustules or pimples, which he self-treats with creams or powders and denied receiving any medical treatment for this condition.  He further disclosed that his work does not require him to be clean shaven.

In December 2014, the Veteran underwent VA examination for his pseudofolliculitis barbae.  The examiner noted that the Veteran had 3 to 4 days' worth of beard covering the old pitting scars and dry-headed macules, which were mostly evident in the neck collar area and were too numerous to count.  Although no pustules or active lesions were seen at the time of examination, the Veteran reported that with shaving, active lesions might appear.  The Veteran reported using Magic Shave cream for relief constantly or near constantly during the past 12 months.  No other skin conditions or treatments were noted on examination, and the examiner determined that the Veteran's condition did not impact his ability to work.

During the June 2016 Board hearing, the Veteran, whose pseudofolliculitis barbae was described as a shaving rash by his representative, stated that it affects only part of his face and neck and that he treats it with an over-the-counter cream called Magic Shave.  The Veteran also stated that his condition causes itching which is relieved with shaving.

Following a review of the relevant evidence of record-which medical treatment records, the Veteran's own statements and testimony, and the aforementioned VA medical reports rendered in December 2011, November 2013, and December 2014-the Board concludes that the Veteran is entitled to an initial rating of 30 percent for his service-connected pseudofolliculitis barbae.  The most pertinent findings indicate that, at all points pertinent to this appeal, the Veteran's skin condition is manifested by superficial acne affecting less than 40 percent of his face and neck and by non-linear, hyperpigmented scarring affecting an area measuring 7 x 14 centimeters on the left side of his face, 7 x 14 centimeters on the right side of his face, and 20 x 8 centimeters on his neck, comprising a total area of 356 square centimeters.  No elevation, depression, adherence to underlying tissue, or missing underlying soft tissue were noted in these scars, and there was no gross distortion or asymmetry of facial features or visible or palpable tissue loss of the head, face, or neck.  The Veteran has consistently denied receipt of any medical treatment or care for his condition, disclosing only that he self-treats with an over-the-counter product called Magic Shave.  

A rating under DC 7828 would only result in a noncompensable rating for superficial acne, but DC 7828 indicates that the Veteran's condition may instead be rated as disfigurement of the head, face, or neck under DC 7800.  Under that code, the Board finds that the Veteran's initial rating for pseudofolliculitis barbae may be increased to 30 percent because such condition manifests in the following three characteristics of disfigurement: scar of 5 or more inches (13 or more cm.) in length, scar at least one-quarter inch (0.6 cm.) wide at the widest part, and hypo- or hyper-pigmented skin in an area exceeding six square inches (39 sq. cm.).  The Veteran is not entitled to a higher rating under this diagnostic code because his condition does not result in any visible or palpable tissue loss and either gross distortion or asymmetry of any features or greater, and does not manifest in four or more characteristics of disfigurement.  Accordingly, an initial rating of 30 percent, bu no higher, under DC 7800 is warranted.

The Board has considered other potentially applicable diagnostic codes, to include whether higher or separate evaluations may be warranted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the competent and credible evidence of record is devoid of any related skin conditions or other manifestations of the Veteran's pseudofolliculitis barbae that are not contemplated under the diagnostic codes considered herein.  Accordingly, there is no factual basis for the assignment of a higher or separate evaluation.

III. Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

However, the Board finds that the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected pseudofolliculitis barbae is inadequate.  A comparison between the level of severity and symptoms of the Veteran's service-connected condition with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology.  In short, there is nothing in the record to indicate that the service-connected condition caused marked interference with employment or frequent periods of hospitalization.  The Board, therefore, has determined that referral of this issue for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted at any time during the pendency of the appeal. 

In reaching this conclusion, the Board has not overlooked the decision by the United States Court of Appeals for the Federal Circuit in Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Board finds no basis to conclude that there is a collective impact between service-connected pseudofolliculitis barbae and his other service connected disabilities, as to indicate an increased rating should be assigned and indeed, neither the Veteran nor his representative has asserted otherwise.  As such, the Board finds that even taking into account Johnson this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

The Board is mindful that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, here, a claim for TDIU is not raised as the VA examiners found that the Veteran's service-connected pseudofolliculitis barbae has no functional impact on his ability to work.  Moreover, neither the Veteran nor his representative has argued otherwise.


ORDER

Subject to the applicable criteria governing the payment of monetary benefits, an initial evaluation of 30 percent for pseudofolliculitis barbae is granted.  


REMAND

The Board finds that remand is necessary for the Veteran's remaining claims.

In January 2012, the Veteran underwent VA psychiatric examination to assess the nature and etiology of his claimed acquired psychiatric condition.  The examiner concluded the Veteran did not have PTSD.  Since then, the Veteran's diagnoses have again included PTSD, and one clinician in August 2013, expressly disagreed with the January 2012 VA examiner's conclusion.  Clarification of the Veteran's appropriate psychiatric diagnosis is indicated.  

With respect to the fatigue issue, the Veteran should be provided with a VA Gulf War examination, given his service in Southwest Asia, and his contentions regarding his experience of this symptom over an extended period.   

Finally, because the outcome of the Veteran's pending service connection claims could affect the analysis of a claim for pension the question of entitlement to a nonservice-connected pension is deferred.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VA Form 21-0781 (statement in support of claim for service connection for posttraumatic stress disorder (PTSD)), or other appropriate form, and request that he provide specific details of the alleged stressful event(s).

2.  If it is determined that sufficient details have been provided so as to warrant an attempt to verify a claimed stressor, attempt to verify the in-service stressor(s). Specifically, prepare a letter asking the U.S. Army and Joint Services Records Research Center (JSRRC) to provide any available information which might corroborate the Veteran's claimed stressor(s).  Provide the JSRRC with a description of the Veteran's claimed stressor(s), and with copies of the Veteran's personnel records showing service dates, duties, and units of assignment. 

3.  If it is determined that sufficient details have not been provided to warrant an attempt to verify any of the claimed stressors, make a formal finding to the effect that an effort at documentation is not warranted due to a lack of sufficient information.

4.  After completing the above development, the Veteran should be afforded an appropriate VA examination to determine the current nature of his claimed acquired psychiatric disorder.  The record should be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

Following a review of the record, the reviewing examiner is asked to: 

a) identify all of the Veteran's acquired psychiatric disorders,

b) indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of a verified in-service stressor, or a stressor related to the Veteran's fear of hostile military or terrorist activity.  

c) The examiner also should indicate whether the criteria for a diagnosis of PTSD would be met under either DSM-IV or DSM-V or both.  If the examiner does not find that the Veteran meets the criteria for a PTSD diagnosis, he or she should explain the elements missing.  

A complete rationale should be given for each opinion expressed.

5.  After completing the above development, arrange for the Veteran to undergo an appropriate VA examination(s) with a qualified medical professional to address the claimed fatigue disorder.  The relevant information in the claims file should be made available to the examiner for review. 

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address whether the fatigue complaints are attributable to a known clinical diagnosis.  If not, the examiner should indicate whether they are a presentation of an undiagnosed illness, or a medically unexplained chronic multi-symptoms illness.  

For any clinically diagnosed disorder expressed by fatigue, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder is related to the Veteran's military service, including Persian Gulf War service. 

A rationale for any opinion offered should be provided.

6.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


